Mr. Justice Thomas delivered the opiMon of the court: The claimant files its claim for $1,281.41 for material furnished the State of Illinois through the Department of Purchases and Construction in connection with the construction of the Illinois Waterway near Joliet, Illinois. The material was furnished by the claimant and was used by the State and has never been paid for and the claim is now due and unpaid. The Attorney General comes and admits that the material was furnished by the claimant and was used by the State of Illinois and recommends to the court that the claim be allowed in the sum of $1,281.41. The court makes an award for the sum of $1,281.41 to the complainant.